Viwje, J.
{dissenting in fart). I concur in the affirmance of the judgment on the grounds stated in the majority opinion, but I dissent from the construction given the constitution to the effect that it is sufficient to enter an amendment by title or number only in the journals of both houses. We all agreed when the case was first decided that the plain intent of the language of the constitution required the entering of the proposed amendment in full upon the journals of both houses at the' first session. Such is still the construction which we all agree should be placed upon the language were it not for a different one given it by the legislature ever since the adoption of the constitution, and the jeopardy in which it would place other amendments. Owing to such practical construction and the serious consequences to other amendments that might result from an adherence to our original interpretation, we all agree that we must permit the legislative construction to control. What is that construction ? Out of twenty-four amendments adopted, omitting the one under consideration, sis were entered at large as passed upon the journals of both houses at the first session; twenty-two out of the twenty-four were entered at large as passed upon the journal of the house of origin, and one more was so entered in substance, leaving only one entered by number in both journals. It would seem from this record of the passage of constitutional amendments that the practical legislative construction requires at least the entry at large or in substance of the proposed amendment in the journal of the house of origin at the first session. To require less than this is to give a meaning to the constitution that is justified neither by its language nor by usage. The amend*393ment tinder consideration as passed was not entered upon the journal of either house in full or in substance. It was entered only by number and title.
Is there an impelling necessity which requires it to be declared valid though not properly entered? This state and many states of the Union for over half a century have permitted resident aliens who have taken out their first papers to vote and to hold office. No substantial harm would result to the state or to any resident thereof if such policy were continued till the constitution could be lawfully modified to accord with the amendment now held valid. Therefore, since the construction now given the constitution by the majority cannot be justified on the ground of either necessity, original interpretation, or legislative usage, it has, in my judgment, no sound judicial basis on which to rest.
I content myself with this brief statement because I understand that one or both of my brethren who dissented will in a separate opinion or opinions cover the ground more fully.
The following opinions were filed April 15, 1915: